Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
 
Status of Claims
Claims 20-21, 23-37 are currently pending.
Priority
Instant application 17213328, filed 3/26/2021 claims benefit as follows:

    PNG
    media_image1.png
    127
    378
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument/Affidavit
In an affidavit submitted 4/05/2022, Applicant used different NMR protocols so measure purity levels of samples.  Applicant used single stage distillation and multiple distillation.
The affidavits filed under 37 CFR 1.132 filed 1.132 are insufficient to overcome the rejection as set forth in the last Office action because:  
There is nothing unexpected that results from another distillation.  A subsequent distillation leads to higher purity.  That would be expected.  Further, the result from the affidavit is an improvement of degree.  The improvement in the affidavit is a 6% increase in purity after distillation (comparing Example 1 with example 2 in appendix D).  Second, this is a result for a single compound but the claims and are teach other overlapping compounds.  
  Further, Applicant is claiming a product and not a method of distilling or a distillation apparatus with various components.  What is unexpected about improving a known product purity by 6%?  The product is known at high concentrations, and the product is known to undergo distillation.  Further, the product is taught in the art to be 99% by the Strem catalog.   One would expect higher purification with more distillation.  It is Examiner’s opinion that this is an expected improvement of degree of an old product.
VII. PURIFYING AN OLD PRODUCT
Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art. In reBergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious.
	
Moreover, as stated above,  the art teaches the Strem product at 99%.  Applicant tested the Strem product and found lower purity, but that does not mean that such purity was not achieved from their process in all cases.  The art is good for all it teaches and the art teaches that Strem can produce the product at 99%.   Finally, the rejection of record states that multiple distillations are contemplated.
Applicant affidavit has been considered but is viewed as insufficient.
With respect to Applicant arguments about how the result was measured.  The result of the assay also does not rule out that it was measured in the same way.  From the Examiner’s perspective, the art is good for all it teaches and it teaches 99% purity.  Applicant states that the results obtained in the affidavit was not 99% pure when analyzed by NMR.  However, as pointed out by Applicant was this the same lot used by Strem to state that 99% purity was obtained?  One can say that Applicant is comparing different lots.
To Applicant’s credit, Applicant has submitted multiple affidavits attempting to show superior results with respect to purity, but it is Examiner’s view is that this is an improvement in degree of a purity of an old compound.  The art suggests purifying the compound with single and/or multiple distillations and the art teaches published purity levels of 99%.  Further, all results relate to a specific compound not a genus as claimed.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-21, 23-37 are rejected under 35 U.S.C. 103 as being unpatentable over the article to Jones (“the Jones article” made of record on the IDS) in view of US-9085594 (“the ‘594 patent, made of record on the IDS) in view of the Safety Data Sheet from the STREM (2016), and as motivated by US-8073237 (“the ‘237 patent”, made of record on the IDS) and in view of and motivated by the book by Armarego et al.  (“Armarego”, Purification of Laboratory Chemicals 5th Edition, CH1, front matter and pages 1-17 provided).
The Jones article teaches that aminostannane compounds having overlapping structure with the elected specie and expanded species.  For example, Jones teaches:

    PNG
    media_image2.png
    251
    519
    media_image2.png
    Greyscale
.
Further, Jones teaches the boiling points and mm of pressure used for the isolation which suggests a distillation or pathway for distillation.  For example, Sn(NMe2)4 can be isolated by distilling at 51 degrees C at 0-15 mm Hg (the elected specie).  The Jones article teaches compounds having structural overlap with all of the instant claims at least since the elected species is taught as well as others in the table (see for example above).  
The Jones article fails to teach specific purity levels and further the intended use of claim 37.  For example, the Jones article fails to teach >98%, or less than 1 ppm contamination.  However, these limitations related to purity.  In addition, if the purity limitation is met then the compound would be capable of the intended use (relevant to claim 37).
The ‘594 patent teaches in the same field of endeavor – organometallic compounds, relating to purification – that multiple distillation columns may be used in order to obtain high purity materials.  For example:

    PNG
    media_image3.png
    276
    364
    media_image3.png
    Greyscale
.
Further, the ‘594 patent teaches that there are advantages to using the column presented herein that:

    PNG
    media_image4.png
    215
    359
    media_image4.png
    Greyscale
.
One skilled in the art would be motivated to use distillation or multiple distillation columns in order to obtain high purity materials.  One skilled in the art would expect success because the catalog to STREM shows that high purity materials (99% purity) are known for commercial sale.  Thus, in order to have a competitive product one skilled in the art would at least want to obtain a comparable product purity.  The art teaches that multiple distillations are known and that improved can be improved using multiple distillations.
The combination fails to teach a motivation to choose to purify aminostannane compounds in terms of intended use.
The ‘237 patent teaches aminostannanes for use in device applications (see Figure 4 for example).
Thus, it would have been prima facie obvious to choose to purify aminostannane compounds because the ‘237 patent teaches aminostannanes (column 9 for example) such as those of Jones known for use in device applications (Figure 4 of the ‘237 patent for example).  Thus, there is motivation to have high purity compounds intended for use in electronic devices.
The combination fails to teach reduced pressure.
However, Armarego teaches that distillation is a common technique, and that vacuum distillation is a common technique to consider (pages 11-12).  Further, the book provides a motivation to reduce pressure: “to avoid partial or complete decomposition”.
It would have been prima facie obvious to one having ordinary skill in the art to use reduced pressures in order to avoid partial or complete decomposition.  One skilled in the art would expect success because distillation is taught for the compound in question (see additional references in this rejection).

Conclusions
	No claims allowed.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622